DETAILED ACTION
The Amendment filed 12/18/2020 has been entered.  
Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benoit Malouin on 1/7/2021.

The application has been amended as follows: 
Claim 1, Line 13: “.” Is amended to --; and further comprising injecting compressed air upstream of the turbine section and downstream of the exhaust of the internal combustion engine, and wherein the injecting of the compressed air includes injecting the compressed air from a compressor drivingly engaged by the internal combustion engine and by the turbine section.—
Claim 2: (Cancelled)
Claim 8, Line 10: “.” Is amended to --; and further comprising injecting compressed air upstream of the turbine section and downstream of the exhaust of the combustion engine, and wherein the injecting of the compressed air includes injecting the compressed air from a compressor drivingly engaged by the combustion engine and by the turbine section.—

Claim 11: (Cancelled)
Claim 14, Line 12: “.” Is amended to --; and further comprising injecting compressed air upstream of the turbine section and downstream of the exhaust of the internal combustion engine, and wherein the injecting of the compressed air includes injecting the compressed air from a compressor drivingly engaged by the internal combustion engine and by the turbine section.—
Claim 15: (Cancelled)
Claim 17: (Cancelled)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1,3-9,12-14,16,18-20 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746